         Case 19-30495 Document 65 Filed in TXSB on 02/08/19 Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                             §            CASE NUMBER 19-30495
                                                   §
BURKHALTER RIGGING, INC.                           §
                                                   §
        DEBTOR                                     §            CHAPTER 11

                     NOTICE OF APPEARANCE AND REQUEST FOR
                    SERVICE OF NOTICES, PLEADINGS AND ORDERS

        PLEASE TAKE NOTICE that TRIPLE R BROTHERS, LTD., d/b/a RITTER FOREST

PRODUCTS, of P.O. Box 1265, Nederland, TX 77627, hereby appears in the above-captioned

case by its attorney, Bill Richey, of Griffin & Matthews, and requests that he be provided with

notice of all hearings in this matter, and also with copies of all filings in this matter, pursuant to

the United States Bankruptcy Code and Bankruptcy Rules 9010(b), 2002(a), (b) and (i) and

3017(a), and that they be served upon the undersigned at the address listed below.

        DATED: February 8, 2019

                                                   RESPECTFULLY SUBMITTED,

                                                   GRIFFIN & MATTHEWS

                                                   BY /S/ BILL RICHEY
                                                   BILL RICHEY
                                                   State Bar Card No. 16874950
                                                   400 Neches at Crockett
                                                   Beaumont, Texas 77701
                                                   (409) 832-6006 - Telephone
                                                   (409) 832-1000 - Facsimile
                                                   Email: billrichey@griffinandmatthews.com
                                                   ATTORNEYS FOR CREDITOR,
                                                   TRIPLE R BROTHERS, LTD., d/b/a RITTER
                                                   FOREST PRODUCTS



                                                   1
        Case 19-30495 Document 65 Filed in TXSB on 02/08/19 Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, a true and correct copy of this document shall
be served via electronic means, if available, otherwise by regular, first class mail, to the
following parties of interest:

Burkhalter Rigging, Inc. - Debtor
16525 FM 521
Rosharon, TX 77583

Jack G. Haake - Attorney For Debtor
Foley & Lardner, LLP
3000 K St NW, Suite 600
Washington, DC 20007-5109

Marcus Alan Holt - Attorney for Debtor
Foley & Lardner, LLP
2021 McKinney Ave, Suite 1600
Dallas, TX 75201

Stephen Douglas Statham - Attorney for US Trustee
515 Rusk, Suite 3516
Houston, TX 77002


                                                BY /S/ BILL RICHEY
                                                BILL RICHEY




                                                2
